TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 3, 2018



                                      NO. 03-18-00047-CV


                                 Elizabeth Hainsworth, Appellant

                                               v.

            Equity Trust Company, Custodian FBO Davit Blakely IRA, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 4, 2018. Having

reviewed the record, the Court holds that Elizabeth Hainsworth has not prosecuted her appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.